Citation Nr: 1447381	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  05-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, secondary to service-connected major depression.


REPRESENTATION

Appellant represented by:	Susan Carpenter, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2009, a hearing before the undersigned was held at the RO and a transcript of that hearing has been associated with the claims file.  In May 2010 and June 2013, the Board remanded the appeal for additional development. 


FINDING OF FACT

The most probative evidence of record shows that diabetes mellitus is not related to a service connected disability or service.  


CONCLUSION OF LAW

Diabetes mellitus was not caused or aggravated by a service-connected disability, incurred in or aggravated by active service, and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).








REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that the letters the RO provided the Veteran in July 2008, September 2008, and December 2008, prior to the January 2009 rating decision, along with the letter provided in June 2010 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  The re-adjudication of this claim in the November 2013 supplemental statement of the case after the notice letters "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication, and in any case, there has not been any contentions raised regarding improper or inadequate notice. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2009 Board hearing the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury, whether the appellant's current disability is related to his service and/or his already service-connected depression, as well as the current severity of his diabetes mellitus.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records including his records from the VA Central Texas Health Care System in substantial compliance with the remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In this regard, despite the May 2010 remand giving the Veteran an opportunity to obtain a nexus opinion from the private doctor he testified about, not such opinion was provided by him while the appeal was in remand status.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a Veteran desires help with his claims, he must cooperate with VA's efforts to assist him.). 

As to the secondary service connection claim, the Veteran was provided with VA examinations in January 2012 and September 2012.  An addendum was obtained to these examinations in July 2013.  Moreover, the Board finds that when taken together the opinions provided at these times are adequate to adjudicate the claim and substantially complied with the remand instructions because after a review of the record on appeal and/or an examination of the claimant the examiners provided sound opinions as to the relationship between his diabetes mellitus and his already service connected depression, including the medication he takes for the depression, taking into account the three medical studies cited to by his representative.  Id; Also see 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the direct service connection claim, the RO did not obtain a medical opinion as to the origins of this disability, since only lay conclusory, generalized statements indicated an association with service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's paper and electronic claim's files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran and his representative claim that the appellant's diabetes mellitus is due to his service-connected major depression.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Also, specifically enumerated disorders, including diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is aggravated by, or is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Court has also held where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inconclusive."  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

As to secondary service connection under 38 C.F.R. § 3.310, the Veteran and his representative claim that the appellant's diabetes mellitus is due to his service-connected depression, including the medication he takes for it.  Moreover, in May 2012 the Veteran's representative filed with VA quotes from three medical studies (i.e., a 2004 Norway study; a 2007 Oxford study found in the Occupational Medicine Journal, January 2008; and a February 2010 article from The American Journal of Psychiatry entitled "Depressive Disorder and Incident Diabetes Mellitus: The Effect of Characteristics of Depression") which, in substance, purport to show a link between depression and diabetes mellitus.  

On the other hand the January 2012 VA examiner, after a review of the record on appeal and an examination of the Veteran, opined that diabetes mellitus was less likely than not proximately due to or related to his service-connected depression.  The examiner reached this conclusion because, "[a]lthough review studies have looked at depression as a risk factor for diabetes, [the examiner was] unable to find supporting evidence in medical literature that depression (or major depressive disorder) causes Type II Diabetes Mellitus.  Other risk factors he has for Type II Diabetes Mellitus include history of alcohol abuse, obesity, and age."  The January 2012 VA examiner also reported, in substance, that the Veteran's service-connected depression did not aggravate his Type II Diabetes Mellitus because the baseline level of severity of the appellant's diabetes mellitus had not change between the time it was first diagnosed in 2008 and the time of the current examination.  In support of this conclusion, the examiner noted that the Veteran was "diagnosed with Type II Diabetes Mellitus in 2008 with an A1C of 6.5 at that time.  His most recent HbgA1C in March 2011 was also 6.5 suggesting no aggravation of his diabetes in the past year[s].  He continues on the same medication [he initially had] in 2008."

In the subsequent September 2012 VA opinion, after a review of the record on appeal including the three medical studies cited to by the Veteran's representative, it was opined that it was less likely than not that his service-connected depression caused or aggravated his diabetes mellitus.  It support of this opinion the examiner stated that, while the 2004 Norway study stated that "[d]epression in males between the age of 20 and 50 years is related to an increased risk of developing diabetes mellitus," . . . "[t]his study does not pretend that there is a causation between depression and diabetes, it just notes that people who are depressed have a higher risk of developing diabetes.  Just like individuals who are obese have a higher risk of developing diabetes, but not all who are diabetic are obese and not all who are obese are diabetic.  It is the same with depression.  Neither of these conditions, depression or obesity, cause diabetes but are risk factors for the condition." 

In June 2013 the Board remanded the appeal to obtain an addendum opinion to ensure all three medical studies cited to by the Veteran's representative in support of the claim that his service-connected depression caused or aggravated his diabetes mellitus was considered.  In the July 2013 addendum, the examiner opined as to the February 2010 article from The American Journal of Psychiatry entitled "Depressive Disorder and Incident Diabetes Mellitus: The Effect of Characteristics of Depression," that this article reported that "'[t]reatment with antidepressants was not associated with an increased risk of diabetes mellitus' [and t]his veteran is treated with antidepressants."  The examiner also noted that the Veteran's representative, when citing to part of this article in support of the appellant's claim that his service-connected depression is a cause of his diabetes mellitus, failed to cite to Table 2 which showed that the incident rate of diabetes mellitus was only slightly higher in depressed subjects (19.70 per 1000 person years) than nondepressed subjects (12.36 per 1000 person-years).  The examiner thereafter concluded, in substance, that all the three studies show is that depression is a risk factor for diabetes mellitus, not a cause, otherwise everyone who is depressed should have diabetes and everyone who is depressed should see their condition worsen, which is not true.  It was also concluded that the Veteran's depression does cause or permanently aggravate his diabetes mellitus.  

The Board finds the medical opinions provided by the VA examiners, included there interpretation as to what the three medical studies cited to by the Veteran's representative show, more probative than the lay claims from the appellant and his representative because the VA examiners have greater medical expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  As to the three studies submitted by the appellant, the Board also finds that they only contain generic information on depression being a risk factor for development diabetes mellitus.  Therefore, the Board finds these studies are only entitled to limited probative value as they are not supported by any definitive or concrete medical opinions as to this specific Veteran.  See Sacks, supra.  Likewise, the Board finds that neither the Veteran, his wife, nor his representative has the medical expertise to associate diabetes mellitus to his service-connected depression.  In summary, even in light of these three studies, the Board finds that the most probative evidence of record reflecting no relationship between the Veteran's diabetes mellitus and his service-connected depression, including the medication he takes to treat his depression, still outweighs the evidence in support of such a relationship.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that a basis to award service connection for diabetes mellitus on a secondary basis has not been presented.  

As to direct service connection under 38 C.F.R. § 3.303, the service treatment records are silent as to symptoms and/or a diagnosis of diabetes mellitus.  Post service records, including the health history found in summaries from April 1981, April 1989, and December 2002 hospitalizations as well as the April 2004, June 2005, July 2005, October 2006, and November 2007 VA examinations, fail to show a history or a diagnosis of diabetes mellitus in the first post service year or for that matter until 2008.  No medical opinion links current diabetes mellitus to service and any contentions of complaints of adverse symptomatology caused by diabetes mellitus since service are belied by the absence of complaints in the records dated between separation from service in 1979 and the first diagnosis of diabetes mellitus in 2008.  Likewise, neither the Veteran, his wife, nor his representative has the medical expertise to associate diabetes mellitus to service.  Accordingly, a basis to award service connection for diabetes mellitus on a direct basis has not been presented.  






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


